The original franchises covering some of the lines operated by the appellants, as receivers, were *Page 319 
granted by the Legislature prior to 1875. They fix the maximum fares which might be charged for the carriage of passengers. As new lines were built thereafter, additional franchises were granted by the municipal authorities. We do not analyse or construe the clauses, contained in such franchises, which purport to limit or regulate rates of fare. Regulation of rates by the Legislature cannot be superseded or modified by any agreement or franchise contract between a municipality and a carrier. Such cases as Matter of Evens v. Public Service Comm. (246 N.Y. 224) have no application to such a situation. Schedules showing increase of fares on the lines for which the Legislature granted franchises beyond the maximum fares fixed by the Legislature are unlawful regardless of the language or intent of later contract franchises. (Matter of Dry Dock, E.B.  B.R.R. Co.,254 N.Y., 305.) We pass on no other question.
The order should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Order affirmed.